DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5,7-14,16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5, 7-14, 16 and 19-20, the prior art of record does not teach a display panel, comprising: a liquid crystal adjustment assembly between the electrochromic assembly and the plurality of light emitting portions, or on a side of the electrochromic assembly distal to the plurality of light emitting portions; and a circular polarizer on a side of one of the electrochromic assembly and the liquid crystal adjustment assembly which is more distal to the plurality of light emitting portions than the other, the side being distal to the plurality of light emitting portions.
Regarding claim 17 the prior art of record does not teach forming a liquid crystal adjustment assembly between the electrochromic assembly and the plurality of light emitting portions, or on a side of the electrochromic assembly distal to the plurality of light emitting portions, and forming a circular polarizer on a side of one of the electrochromic assembly and the liquid crystal adjustment assembly which is more distal to the plurality of light emitting portions than the other, the side being distal to the plurality of light emitting portions.
Regarding claims 1-5, 7-14, 16, 19-20, Zhang CN 106024846 as previously cited does teach a display panel, comprising: a base substrate; a plurality of sub-pixel units on the base substrate comprising a plurality of light emitting portions respectively; an electrochromic assembly on a light-emergent side of the plurality of light emitting portions; a light intensity detector configured to detect an incident intensity of ambient light;  wherein the electrochromic assembly comprises a plurality of electrochromic portions covering the plurality of light emitting portions, respectively; and wherein the transmittance of the plurality of electrochromic portions for ambient light varies with a change in the incident intensity of ambient light.
Regarding claim 17, Zhang also teaches A method for preparing a display panel, comprising: providing a base substrate; forming a plurality of light emitting portions on the base substrate; forming an electrochromic assembly on a light-emergent side of the plurality of light emitting portions, the electrochromic assembly comprising a first electrode, a second electrode and a plurality of electrochromic portions covering the plurality of light emitting portions, respectively, providing a light intensity detector configured to detect an incident intensity of ambient light, wherein the transmittance of the plurality of electrochromic portions for ambient light varies with a change in the incident intensity of ambient light.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871